Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 1 of 27   PageID #: 392
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 2 of 27   PageID #: 393
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 3 of 27   PageID #: 394
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 4 of 27   PageID #: 395
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 5 of 27   PageID #: 396
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 6 of 27   PageID #: 397
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 7 of 27   PageID #: 398
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 8 of 27   PageID #: 399
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 9 of 27   PageID #: 400
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 10 of 27   PageID #:
                                    401
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 11 of 27   PageID #:
                                    402
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 12 of 27   PageID #:
                                    403
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 13 of 27   PageID #:
                                    404
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 14 of 27   PageID #:
                                    405
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 15 of 27   PageID #:
                                    406
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 16 of 27   PageID #:
                                    407
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 17 of 27   PageID #:
                                    408
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 18 of 27   PageID #:
                                    409
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 19 of 27   PageID #:
                                    410
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 20 of 27   PageID #:
                                    411
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 21 of 27   PageID #:
                                    412
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 22 of 27   PageID #:
                                    413
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 23 of 27   PageID #:
                                    414
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 24 of 27   PageID #:
                                    415
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 25 of 27   PageID #:
                                    416
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 26 of 27   PageID #:
                                    417
Case 1:18-cv-00125-HG-RT Document 54-1 Filed 09/04/19 Page 27 of 27   PageID #:
                                    418
